   Joe R. Traylor, OSB No. 964412
   E-mail: jrt@hartwagner.com
   Holly E. Pettit, OSB No. 003506
   E-mail: hep@hartwagner.com
   HART WAGNER LLP
   1000 S.W. Broadway, Twentieth Floor
   Portland, Oregon 97205
   Telephone: (503) 222-4499
   Facsimile: (503) 222-2301

         Of Attorneys for THE NEW IEM, LLC


                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                         PORTLAND DIVISION

   UNITED STATES OF AMERICA for the use          Case No. 3:18-cv-01905-SB
   and benefit of CONSOLIDATED
   ELECTRICAL DISTRIBUTORS, INC., a
   Delaware corporation, dba CED POWER,

                Plaintiffs,

         v.

   NOVA GROUP, INC., a California
   corporation; FEDERAL INSUANCE
   COMPANY, an Indiana corporation; and
   LIBERTY MUTUAL INSURANCE
   COMPANY, a Massachusetts corporation,         DECLARATION OF EDWARD HERMAN
                                                 IN SUPPORT OF MOTION TO DISMISS
                  Defendants.                    THE NEW IEM, LLC OR, IN THE
   UNITED STATES OF AMERICA for the use          ALTERNATIVE, MOTION TO STAY
   and benefit of CONSOLIDATED                   THIRD-PARTY COMPLAINT PENDING
   ELECTRICAL DISTRIBUTORS, INC., a              ARBITRATION
   Delaware corporation, dba CED POWER,

                Third-Party Plaintiff,

         v.

   INDUSTRIAL ELECTRIC MFG., INC., a
   suspended California entity; and RESOURCE
   ENGINEERED PRODUCTS, LLC, an Oregon
   limited liability company; and THE NEW
   IEM, LLC, a California limited liability
   company,
                Third-Party Defendants.
Page 1 - DECLARATION OF EDWARD HERMAN IN                               HART WAGNER LLP
                                                                1000 S.W. Broadway, Twentieth Floor
      SUPPORT OF MOTION TO DISMISS                                     Portland, Oregon 97205
                                                                      Telephone: (503) 222-4499
                                                                      Facsimile: (503) 222-2301
              I, Edward Herman, do hereby declare:

              1.     I am, and at all times relevant herein was, over the age of eighteen, and the Chief

   Executive Officer of The New IEM, LLC (“IEM”).

              2.     I am authorized by IEM to execute this declaration on its behalf.

              3.     This declaration is submitted in support of IEM’s MOTION TO DISMISS

   THIRD-PARTY DEFENDANT INDUSTRIAL ELECTRIC MFG., INC. OR, IN THE

   ALTERNATIVE, MOTION TO STAY THIRD-PARTY COMPLAINT PENDING

   ARBITRATION.

              4.     By way of this declaration I do not intend to waive any privileges, including the

   attorney-client and work product privileges.

              5.     I am familiar with IEM’s various business operations, policies, and procedures,

   including but not limited to, customer credit, quotations for customers, invoicing to customers,

   and related matters. I am, as necessary, familiar with IEM’s books and records as they relate to

   customer accounts. I am also familiar with the matter alleged in this action as they relate to IEM.

              6.     The matters stated herein, except as noted, are within my personal knowledge

   and, to the extent they are not within my personal knowledge, I am informed and believe them to

   be true.

              7.     The New IEM, LLC was formed in 2003 with the filing of Limited Liability
   Company Articles of Organization with the California Secretary of State. IEM is authorized and

   does business within the County of Alameda and State of California, and maintains a principal

   place of business located at 48205 Warm Springs Blvd., Fremont, California 94539. At times

   since December 1, 2003, IEM has done business as “Industrial Electrical Mfg”. IEM is a

   manufacturer of electrical distribution equipment.

              8.     Industrial Electrical Mfg, Inc. (“IEM Corporation”) was a California corporation,

   merged into IEM, Inc. in approximately 1999. IEM Corporation has not operated since

   approximately 2002. IEM Corporation is not related to IEM.


Page 2 - DECLARATION OF EDWARD HERMAN IN                                        HART WAGNER LLP
                                                                         1000 S.W. Broadway, Twentieth Floor
       SUPPORT OF MOTION TO DISMISS                                             Portland, Oregon 97205
                                                                               Telephone: (503) 222-4499
                                                                               Facsimile: (503) 222-2301
          9.      Consolidated Electrical Distributors, Inc., dba CED Power (“CED” or “CED

   Power”) is a distributor of electrical equipment.

          10.     The Nova Group, Inc. (“Nova”), a general engineering contractor, was CED

   Power’s prime contractor on the Bonneville Dam project and is believed to be a California

   corporation doing business from its principal place of business in Napa, California.

          11.     In or about March 2013, IEM received a credit reference from CED Power

   relating to CED Power’s credit worthiness to purchase product from IEM and to pay IEM

   accordingly.

          12.     CED first ordered specialty manufactured equipment from IEM for use in the

   Bonneville Dam project (the “Equipment”) pursuant to a purchase order dated December 19,

   2014. From approximately August 2017 through February 2018, IEM delivered the Equipment,

   the Equipment was accepted by CED Power and by its prime contractor Nova, IEM sent invoices

   to CED Power for the Equipment, and IEM received payments from CED Power for the

   Equipment pursuant to the invoices.

          13.     In particular, IEM sent CED Power the following invoices, true and correct copies

   of which are attached (jointly) hereto as Exhibit A:

          Invoice No.                    Invoice Date                  Invoice Amount

          IF0000007391                   8/24/2017                     $         0.00
          IF0000007518                   8/31/2017                     $781,812.50

          IF0000008391                   10/31/2017                    $492,132.50

          IF0000008896                   12/5/2017                     $ 55,870.00

          CF0000000318                   12/13/2017                    <$79,768.00>1

          IF0000009127                   12/19/2017                    $        0.00

          IF0000010165                   2/28/2018                     $        0.00

          14.     Pursuant to CED Power’s Check No. 02100087 dated 11/01/17 in the amount of


   1
     Adjustment to Invoice No. 1F0000007518.
Page 3 - DECLARATION OF EDWARD HERMAN IN                                     HART WAGNER LLP
                                                                      1000 S.W. Broadway, Twentieth Floor
       SUPPORT OF MOTION TO DISMISS                                          Portland, Oregon 97205
                                                                            Telephone: (503) 222-4499
                                                                            Facsimile: (503) 222-2301
   $679,827.00 and Check No. 2280134 dated 6/07/18 in the amount of $570,992.00, both payable

   to “THE NEW IEM LLC”, and some minor adjustments totaling approximately $772.00, CED

   Power paid IEM in full for the Equipment and referenced invoices.

          15.      True and correct copies of CED Power’s checks payable to THE NEW IEM LLC

   are attached (jointly) hereto as Exhibit B.

          16.      Each of the invoices contained IEM General Terms and Conditions of Sale which,

   among other terms and conditions, provided for arbitration. Specifically, IEM General Terms

   and Conditions of Sale provides, in pertinent part, as follows:

          “ARBITRATION

          Any claim arising out of or related in any way to the purchase of goods
          or services by purchaser, or arising out of or related to these General
          Terms and Conditions, shall be submitted to binding arbitration before
          an arbitrator selected by the American Arbitration Association. Such
          arbitrator shall be knowledgeable in the construction industry, and such
          arbitration shall be conducted in accordance with the rules of the
          American Arbitration Association in Fremont, CA. The award entered
          by the arbitrator may be enforced in any court of competent jurisdiction
          in Alameda County, CA.”

   (Bold in original.)
          17.      In December 2014, CED Power requested and received a quotation from IEM

   relating to the purchase of equipment from IEM relating to the Bonneville Job (Quote No:

   45089rev1). Said quotation specifically stated, in part, that:

          “IEM is pleased to offer the following quotation for your consideration.
          Any order resulting from this quotation will be accepted by IEM
          only on the basis of IEM’s General Terms and Conditions of Sale . . .”
   (Bold added.)

          18.      IEM would not have done business with CED Power without application of IEM

   General Terms and Conditions of Sale, including the provision for arbitration.

          19.      In/about January 2019, IEM received correspondence from CED and CED’s

   attorney dated December 31, 2018, addressed to Industrial Electric Manufacturing, Inc., a

   different company than IEM and one that had not operated since approximately 2002. That


Page 4 - DECLARATION OF EDWARD HERMAN IN                                    HART WAGNER LLP
                                                                     1000 S.W. Broadway, Twentieth Floor
       SUPPORT OF MOTION TO DISMISS                                         Portland, Oregon 97205
                                                                           Telephone: (503) 222-4499
                                                                           Facsimile: (503) 222-2301
   correspondence asserted, in part, that (1) CED had sued its prime contractor, Nova, and Nova’s

   bond sureties for unpaid CED invoices; (2) Nova had counterclaimed against CED for un-

   calculated offsetting sums; and (3) CED wanted IEM Corporation to undertake CED’s debt

   collection litigation against Nova.

          20.     Upon IEM’s receipt of that correspondence from CED, IEM contacted Nova and

   was informed that Nova had no claims against IEM regarding the Equipment delivered to the

   Bonneville Dam project. Nova informed IEM that other equipment, identified as Filnor switches

   previously provided by CED, proved non-conforming and that Nova had withheld final payment

   from its contract with CED—all unrelated to the Equipment provided by IEM.

          21.     On or about February 11, 2018, CED allegedly sub-served IEM Corporation, and

   not IEM, with various pleadings from an action entitled United States of America for the use and

   benefit of Consolidated Electrical Distributors, Inc., dba CED Power v. Nova Group, et al., U.S.

   District Court of Oregon, Case No. 3:18 (“Oregon Matter”).

          22.     On February 15, 2018, IEM, through counsel, advised CED and its attorney, in

   writing, that they were suing the wrong entity, they were wrong on the facts, and they were in the

   wrong forum. IEM provided related details. IEM’s correspondence also provided a February

   20, 2019, deadline for a response. Late on February 20, 2019, CED’s attorney responded by

   asserting, in part, that they were unable to locate documents relating to IEM.
          23.     I understand that on February 27, 2019, IEM, pursuant to IEM General Terms and

   Conditions of Sale, commenced contractual arbitration with the American Arbitration

   Association (“AAA”) against CED Power regarding claims arising out of or related to the

   purchase of goods or services by CED Power and/or arising out of or related to IEM General

   Terms and Conditions (“AAA Matter”). I also understand that Rule 7 of the AAA

   Commercial Rules (Amended and Effective October 1, 2013) provides:

          “R-7. Jurisdiction
          (a) The arbitrator shall have the power to rule on his or her own jurisdiction,
          including any objections with respect to the existence, scope, or validity of the

Page 5 - DECLARATION OF EDWARD HERMAN IN                                     HART WAGNER LLP
                                                                      1000 S.W. Broadway, Twentieth Floor
       SUPPORT OF MOTION TO DISMISS                                          Portland, Oregon 97205
                                                                            Telephone: (503) 222-4499
                                                                            Facsimile: (503) 222-2301
